              Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 1 of 13



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

MARGARET BETTS,                                      )
                                                     )
               Plaintiff,                            )
                                                     )
v.                                                   )       Case No.
                                                     )
SIXTY LOWER EAST SIDE, LLC,                          )
206 Spring Street                                    )
4th Floor                                            )
New York, New York 10012                             )
                                                     )
       and,                                          )
                                                     )
SIXTY HOTELS, LLC,                                   )       JURY TRIAL DEMANDED
206 Spring Street                                    )
4th Floor                                            )
New York, New York 10012                             )
                                                     )
       and,                                          )
                                                     )
SIXTY HOTEL MANAGER, LLC,                            )
206 Spring Street                                    )
4th Floor                                            )
New York, New York 10012,                            )
                                                     )
               Defendants.                           )

                                          COMPLAINT

       Plaintiff Margaret Betts states as follows in support of her Complaint against Defendants

Sixty Lower East Side, LLC (“Sixty LES”), Sixty Hotels, LLC, and Sixty Hotel Manager, LLC

(collectively, “Defendants”).

                                      NATURE OF THE CASE

       1.      This suit arises from the sexual assault of Margaret Betts during her stay as a guest

at Sixty LES hotel by a massage therapist that Sixty LES selected, hired, and sent to her hotel room

without verifying his credentials, performing a background check, or even knowing his name.

Following this sexual assault at its hotel, Sixty LES ignored Ms. Betts’ report of the assault,
            Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 2 of 13



repeatedly lied to Ms. Betts about taking action in response to this crime, and refused to fully

cooperate with the New York Police Department’s investigation of the sexual assault. Sixty LES’s

conduct caused Ms. Betts severe physical, emotional, and mental anguish.

       2.      After arriving at Sixty LES on October 19, 2018, Ms. Betts called the hotel

concierge and requested an appointment at the hotel spa for a massage. Instead of booking her

massage at the spa, the Sixty LES concierge informed Ms. Betts that the hotel would send a

massage therapist to her room. Shortly thereafter, a massage therapist arrived at Ms. Betts’ room.

The massage therapist then repeatedly sexually assaulted Ms. Betts, who was unclothed,

vulnerable, and unable to resist for fear that the assault would become more violent. When the

massage therapist finally left Ms. Betts’ room, Ms. Betts’ immediately informed a friend that she

had been sexually assaulted. Ms. Betts’ friend then called another friend to help Ms. Betts cope

with the emotional and psychological trauma brought on by her assault.

       3.      Shortly after returning to the safety of her home, Ms. Betts reported her sexual

assault to the New York Police Department and to Sixty LES.

       4.      Sixty LES management disregarded Ms. Betts’ report of her sexual assault, telling

her that Sixty LES identified the responsible employee and would no longer allow him to provide

massages to guests. That was a lie. In conversations with the NYPD, Sixty LES admitted that it

had no idea who it sent to Ms. Betts’ room for her massage. Upon information and belief, Sixty

LES has since refused to cooperate with the NYPD’s investigation into Ms. Betts’ sexual assault.

       5.      Through her own investigation, Ms. Betts discovered that Sixty LES claims it hires

its in-room massage therapists on an as-needed basis. Sixty LES took no steps to investigate the

massage therapist it hired to provide Ms. Betts’ massage—or even learn his name—before




                                              -2-
             Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 3 of 13



providing him with access to Ms. Betts’ room. Had Ms. Betts known any of these facts on October

19, 2018, she would never have allowed the massage therapist into her room.

       6.      Like thousands of guests each year, Ms. Betts entrusted her safety to Sixty LES,

relying on the hotel to provide her with safe and secure accommodations during her stay. Sixty

LES’s reckless disregard for Ms. Betts’ safety betrayed that trust. Had Sixty LES acted in

accordance with its duties under New York law, Ms. Betts would have been spared the physical

and emotional trauma caused by her sexual assault.

       7.      As a result of Defendants’ tortious conduct—including Defendants’ total failure to

conduct reasonable investigation into their massage therapists’ backgrounds prior to providing

those massage therapists with access to vulnerable guests and the egregious and callous handling

of Ms. Betts’ allegations of sexual assault by Defendants—Ms. Betts sustained serious physical,

mental, and emotional injuries.

       8.      Ms. Betts files this suit not only to vindicate her own rights and take back the

agency that was stolen from her by Defendants’ conduct, but also to vindicate the rights of

countless other women who have had their safety put at risk by Defendants’ callous and willful

disregard for proper screening of its massage therapists. Ms. Betts hopes that her suit will shine a

light on the serious security flaws at Sixty LES and help prevent future sexual assaults on the

Defendants’ watch.

                               PARTIES, JURISDICTION AND VENUE

       9.      Plaintiff Margaret Betts is a resident and citizen of the State of Illinois.

       10.     Defendant Sixty Lower East Side, LLC is, and at all times material hereto has been,

a Delaware Corporation duly organized and registered to transact business in the State of New




                                                -3-
               Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 4 of 13



York, and with a Principal Place of Business at 206 Spring Street, 4th Floor, New York, New York

10012.

         11.    Defendant Sixty Hotels, LLC is, and at all times material hereto has been, a

Delaware Corporation duly organized and registered to transact business in the State of New York,

and with a Principal Place of Business at 206 Spring Street, 4th Floor, New York, New York

10012.

         12.    Defendant Sixty Hotel Manager, LLC is, and at all times material hereto has been,

a New York Corporation with a Principal Place of Business at 206 Spring Street, 4th Floor, New

York, New York 10012.

         13.    This Court has subject matter jurisdiction of this civil action under 28 U.S.C. §

1332(a)(1) because complete diversity of citizenship exists between Ms. Betts and the Defendants,

and the amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs.

         14.    Venue properly lies in this Court under 28 U.S.C. § 1391 because a substantial part

of the events or omissions giving rise to Ms. Betts claims occurred in this judicial district.

                                       BACKGROUND FACTS

                        THE RELATIONSHIP BETWEEN THE DEFENDANTS

         15.    At all times material hereto, Defendants owned, operated, leased, possessed,

maintained, or controlled the property known as Sixty LES Hotel at 190 Allen St., New York, New

York 10002 (“Sixty LES”).

         16.    Sixty LES Hotel is marketed to the public as a first-class, luxury hotel with

extravagant rooms, suites, and a penthouse loft. Suites and the penthouse loft at Sixty LES cost

upwards of $1,800 to $2,300 per night.




                                                -4-
             Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 5 of 13



       17.     Among the “luxury” amenities offered to guests at Sixty LES is a spa, with the

option for in-room massages. On its website, Sixty LES advertises spa services exclusively to

hotel guests stating, “[a]dditional relaxation and inner harmony awaits at The Spa, where personal

havens fuse ambiance and the marked Sixty service.” Sixty LES’s spa services are available both

in “The Spa” and in-room.

       18.     In order to book in-room massage services at Sixty LES, guests request an

appointment through the hotel concierge. Guests, including Ms. Betts, are charged for Sixty LES’s

in-room massage services through their hotel bill.

       19.     Unbeknownst to guests, including Ms. Betts, Sixty LES claims to hire its in-room

massage therapists on an as-needed basis, rather than providing a massage therapist from The Spa.

       20.     Sixty LES has been unwilling and/or unable to confirm the identity of its massage

therapist that it sent to Ms. Betts’ room (“John Doe”).

       21.     Prior to employing John Doe to provide massage services to hotel guests, including

Ms. Betts, Sixty LES conducted no investigation into John Doe’s professional certifications or

criminal history. In fact, as described below, Sixty LES did not even know John Doe’s identity.

       22.     Despite its complete failure to conduct any investigation into John Doe, Sixty LES

selected and hired John Doe for Ms. Betts’ in-room massage and presented him to Ms. Betts as a

licensed massage therapist who they could trust to provide professional massage services. In fact,

Sixty LES recommended, arranged, and facilitated John Doe’s access to Ms. Betts in her room

despite Ms. Betts’ initial request for an appointment in The Spa.

       23.     Sixty LES knew or should have known that massage therapists often interact with

guests while they are alone and are partially or completely unclothed and that the failure to properly




                                                -5-
             Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 6 of 13



investigate the background of a purported massage therapist before allowing him access to Ms.

Betts’ room could expose Ms. Betts to a serious risk of harm, including sexual assault.

                                        THE SEXUAL ASSAULT

       24.     On October 19, 2018, Ms. Betts arrived at Sixty LES with a friend for a two-night

stay in the hotel’s premium loft penthouse.

       25.     Once in her room, Ms. Betts called the hotel concierge and asked to book a massage

at The Spa. The concierge informed Ms. Betts that the hotel would send one of their massage

therapists to her room to provide an in-room massage so that she did not have to go to The Spa.

       26.     Ms. Betts has received dozens of safe and professional massages in her life, both in

spas and via in-room services, and because of this life experience she did not object to the

concierge sending a hotel massage therapist to her suite.

       27.     Neither the concierge nor any other Sixty LES employee informed Ms. Betts that

in-room massages were provided by massage therapists that Sixty LES claims it employs on an

as-needed basis. Ms. Betts believed that the in-room massage therapist that Sixty LES sent to her

room was a full-time employee from The Spa.

       28.     As she had done with other hotels in the past, Ms. Betts relied on Sixty LES to

provide her with a licensed massage therapist who she could trust to perform a safe and

professional massage while she was unclothed and vulnerable.

       29.     A short time after her conversation with the hotel concierge Sixty LES directed

John Doe to Ms. Betts’ suite. John Doe arrived at Ms. Betts’ suite and informed her that he was

the massage therapist from the hotel.




                                               -6-
             Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 7 of 13



       30.     Trusting that John Doe had been adequately vetted and supervised by Sixty LES,

Ms. Betts allowed him entry into her room. John Doe brought Ms. Betts to a room in the back of

her suite, where the two were alone, and set up a massage table.

       31.     John Doe did not confer with Ms. Betts over the type of massage she desired and

instead began performing the massage. At some point during the massage, Ms. Betts fell asleep.

       32.     Shortly thereafter, Ms. Betts awakened to John Doe repeatedly inserting two fingers

into her vagina. Paralyzed with terror, Ms. Betts was unable to object or to call out for help. Ms.

Betts feared that if she attempted to stop John Doe from touching her, he would become violent.

       33.     While Ms. Betts lay unclothed on the massage table, John Doe—who was

significantly larger and stronger than her—repeatedly inserted his fingers into her vagina and

pinched and fondled her breasts.

       34.     John Doe took advantage of the trust that is typically conveyed between massage

therapists and their clients to place Ms. Betts in a vulnerable position where she would be unable

to object to his repeated, improper, and nonconsensual sexual contact.

       35.     After John Doe left her room, Ms. Betts informed her friend that he sexually

assaulted her. Ms. Betts’ friend then called a second friend to help Ms. Betts cope with the

emotional trauma of the assault she just experienced.

                                     POLICE INVESTIGATION

       36.     After Ms. Betts returned home, she reported her sexual assault to the New York

Police Department by calling its sexual assault hotline.

       37.     Ms. Betts fully cooperated with the NYPD’s subsequent investigation—including

participating in interviews with NYPD detectives and participating in a photo line-up.




                                               -7-
             Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 8 of 13



       38.     As of the date of this filing, the NYPD investigation into Ms. Betts’ assault is

ongoing, but upon information and belief, her attacker has not yet been located.

                                  SIXTY LES’S “INVESTIGATION”

       39.     In addition to reporting her sexual assault to the police, after returning home and

discussing her sexual assault with her healthcare providers, Ms. Betts called Sixty LES to report

the assault. Ms. Betts spoke with an employee of Sixty LES who identified themselves as the most

senior manager of the hotel. Ms. Betts informed the employee that she had been repeatedly

sexually assaulted by John Doe during her massage and requested that Sixty LES take immediate

action to investigate and protect other guests from the perpetrator. The employee brushed off Ms.

Betts’ complaint and simply thanked her for sharing the information.

       40.     Days later, a Sixty LES employee called Ms. Betts to inform her that the hotel

cancelled all of John Doe’s future appointments (which turned out to be untrue) and told Ms. Betts

that it concluded its investigation into her sexual assault.

       41.     In November of 2018, through counsel, Ms. Betts contacted Sixty LES requesting

information concerning the identity of John Doe. Sixty LES refused to provide any information

concerning John Doe—even his name—to Ms. Betts, the victim of his sexual assault. Instead,

Sixty LES said that it had provided John Doe’s information to the New York Police Department

and directed Ms. Betts’ counsel to contact them. Though Sixty LES promised to collect additional

information and contact Ms. Betts, it failed to do so and only responded to Ms. Betts’ attorney

when he threatened litigation due to Sixty LES’s lack of response.

       42.     In subsequent communications with the New York Police Department, Ms. Betts

learned that Sixty LES refused to cooperate with the criminal investigation into her sexual assault.

Despite informing Ms. Betts that it knew the identity of John Doe and took steps to insure that he



                                                 -8-
             Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 9 of 13



could no longer provide massages to hotel customers, Sixty LES told the Police that it did not

know the identity of its massage therapist that assaulted Ms. Betts, contrary to the prior statement

by Sixty LES that it had provided his identity to the police.

       43.     Upon information and belief, Sixty LES’s misrepresentations concerning the nature

and scope of its investigation into the sexual assault and John Doe were aimed at limiting its own

liability to Ms. Betts by concealing its failure to adequately screen John Doe before hiring him and

sending him to Ms. Betts in her hotel room.

              IMPACT OF THE ASSAULT ON MS. BETTS’ HEALTH AND WELLBEING

       44.     As a result of her sexual assault, Ms. Betts suffered serious physical, emotional,

and mental trauma requiring professional medical treatment including, but not limited to, post-

traumatic stress disorder, physical injuries, pain and suffering, severe and debilitating mental

distress, physical and mental trauma, shock, numbness, fear, anxiety, involuntary and intrusive

memories, disassociation, loss of trust, sleeplessness, flashbacks, diminished interest in travel and

other pre-trauma activities, disruption to her normal routines, interference with personal

relationships, anger, and depression.

       45.     Since her sexual assault, Ms. Betts has also experienced ongoing fear, isolation,

flashbacks, distrustfulness, and other mental and emotional distress, which caused her withdraw

from her normal routines and relationships. For example, following the assault, Ms. Betts was

unable to work on her previous schedule and pulled away from many personal relationships due

to her mental and emotional distress.

       46.     Ms. Betts has seen a psychiatrist for this ongoing and severe mental and emotional

trauma since her sexual assault. Ms. Betts’ therapist diagnosed Ms. Betts with post-traumatic

stress disorder caused by the assault.



                                                -9-
              Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 10 of 13



        47.     Ms. Betts also incurred significant additional monetary expenses related to this

incident, including significant costs to undertake her own investigation into the identity of John

Doe and to work with the NYPD investigation into her assault.

        48.     Furthermore, Ms. Betts was repeatedly re-victimized by the Defendants’ callous

and indifferent response to her report of sexual assault. Instead of mounting a serious investigation

into the perpetrators of the assault to prevent harm to future guests, Sixty LES’s employees

repeatedly lied to Ms. Betts, assuring her that they were taking action when they were in fact

attempting to sweep the incident under the rug. While Sixty LES was telling Ms. Betts that they

had identified her attacker and taken steps to protect other guests, it was simultaneously telling

police that it did not know the attacker’s identity. Upon discovery that Sixty LES again betrayed

her trust, Ms. Betts was forced to relive the trauma of her assault as she attempted to get Sixty LES

to properly investigate this incident—and conduct her on investigation—to prevent other women

from becoming victims of John Doe. As a result, Ms Betts’ mental anguish, pain and suffering

has been exacerbated and prolonged.

                                             COUNT I
                                            (Negligence)

        49.     The allegations of Paragraphs 1 through 48 are incorporated by reference with the

same force and effect as if set forth in fully herein.

        50.     At all times relevant to this matter, Ms. Betts was a paying guest or invitee of Sixty

LES.

        51.     Sixty LES is a hotel property owned, operated, leased, possessed, maintained,

and/or controlled by Defendants.




                                                 - 10 -
             Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 11 of 13



       52.      Ms. Betts was sexually assaulted on the premises of Sixty LES, during business

hours, by a massage therapist employed by Sixty LES, who was allowed access to her room by

nature of the credentials and recommendation provided by Sixty LES and its employees.

       53.      In providing massage services to Ms. Betts, John Doe was acting as the servant and

agent of Defendants. John Doe was hired through Sixty LES to provide a single service to Ms.

Betts as a hotel guest. Defendants tendered the services of John Doe with the expectation of

monetary compensation from Ms. Betts and provided John Doe with access to both the hotel and

to Ms. Betts’ hotel room.

       54.      When he sexually assaulted Ms. Betts during her massage, John Doe was acting

within the scope of the authority given to him by Defendants.

       55.      Without such authority, Ms. Betts would not have allowed John Doe to enter her

hotel room or provide her with massage services, and John Doe would not have been able to injure

her.

       56.      Defendants, as innkeepers of a luxury, 4-star hotel, had a duty to exercise a high

degree of care to protect their patron, Ms. Betts, from all criminal acts of their employees

regardless of whether those acts were foreseeable.

       57.      In addition, Defendants had a duty to exercise reasonable case to protect their

patron, Ms. Betts, from the reasonably foreseeable criminal acts of third parties.

       58.      Defendants breached their duty to protect Ms. Betts from criminal acts by, among

other things:

                a.     Failing to ascertain the identity of John Doe prior to hiring him to interact

                with Ms. Betts while she was unclothed, alone, and vulnerable.




                                               - 11 -
             Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 12 of 13



               b.     Hiring John Doe to provide massage services to Ms. Betts in her hotel suite

               without first investigating his certifications or criminal history or otherwise

               screening John Doe in any way.

               c.     Recommending, hiring, and allowing John Doe to provide massage services

               to Ms. Betts in her hotel suite without first informing Ms. Betts that John Doe’s

               identity was unknown and that Sixty LES had not investigated his certifications or

               criminal history.

               d.     Falsely assuring Ms. Betts that hotel spa services could be safely provided

               in-room.

               e.     Providing John Doe with unsupervised access to Ms. Betts’ suite to perform

               hotel spa services.

               f.     Failing to ensure that reasonable and prudent policies and procedures were

               put into place for screening Sixty LES’s in-room massage therapists, ascertaining

               the identity of in-room massage therapists employed by the hotel, and investigating

               claims of sexual assault on hotel guests by Sixty LES’s massage therapists,

               including polices that would insure that any employee or agent of the hotel that

               perpetrates a sexual assault could be identified.

       59.     Ms. Betts’ sexual assault was the foreseeable consequence of Defendants’ failure

to exercise the requisite standard of care. Defendants knew or should have known that the

negligent behavior described in the prior paragraph would put Ms. Betts at risk of criminal acts,

including sexual assault.

       60.     As a direct and proximate result of Defendants’ failure to exercise reasonable care,

Ms. Betts was sexually assaulted by Defendants’ agent, John Doe, and sustained physical and



                                               - 12 -
            Case 1:20-cv-04772 Document 1 Filed 06/22/20 Page 13 of 13



mental injuries, including pain and suffering and severe and debilitating mental anguish and

emotional distress.

       WHEREFORE, Plaintiff Margaret Betts respectfully requests that the Court enter a

judgment against Defendants Sixty Lower East Side, LLC, Sixty Hotels, LLC, and Sixty Hotel

Manager, LLC for compensatory damages, punitive damages, costs, and such other and further

relief as the Court deems just and proper.

                                                      Respectfully submitted,

                                                      MARGARET BETTS,

                                                      By: /s/ Anne M. Milgram
                                                            One of Her Attorneys

                                                          Anne M. Milgram
                                                          Jamie Gottlieb Furia
                                                          Lowenstein Sandler LLP
                                                          1251 Avenue of the Americas
                                                          New York, New York 10020
                                                          (212) 262-6700
                                                          amilgram@lowenstein.com
                                                          jfuria@lowenstein.com

                                                          Renato Mariotti
                                                          Holly H. Campbell
                                                          THOMPSON COBURN LLP
                                                          55 East Monroe St., 37th Floor
                                                          Chicago, Illinois 60603
                                                          (312) 346-7500
                                                          rmariotti@thompsoncoburn.com
                                                          hcampbell@thompsoncoburn.com




                                             - 13 -
